Case: 17-14283    Date Filed: 06/05/2018   Page: 1 of 5


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-14283
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:17-cv-22579-KMM


LOUIS ANDREW WOOD,
                                                            Plaintiff-Appellant,

                                     versus

J. WILLIAMS,
Ex-Assistant Warden/Grievance Coordinator, Dade
Correctional Institution, in his individual capacity,
L. NORWOOD,
Ex-Assistant Warden/Grievance Coordinator, Dade
Correctional Institution, in his individual capacity,
N. THORTON,
Ex-Librarian, Dade Correctional Institution, in her
individual capacity,
O. LAFONT, Pharmacy technician, Dade Correctional Institution, in his
individual capacity,

                                                           Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (June 5, 2018)
               Case: 17-14283     Date Filed: 06/05/2018    Page: 2 of 5


Before MARCUS, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

      Louis Wood, a prisoner proceeding pro se, appeals the district court’s

dismissal of his complaint under the three strikes provision of the Prison Litigation

Reform Act (“PLRA”). Wood argues that the district court shouldn’t have

dismissed his complaint, because he has, at most, two strikes against him. The

record is in accord with Wood’s view of the case.

      We review de novo interpretations of the PLRA, including whether prior

civil actions count as strikes under 28 U.S.C. § 1915(g). See Daker v. Comm’r,

Ga. Dep’t of Corr., 820 F.3d 1278, 1283–86 (11th Cir. 2016). The three strikes

provision of the PLRA says:

      In no event shall a prisoner bring a civil action or appeal a judgment in
      a civil action or proceeding under this section if the prisoner has, on 3
      or more prior occasions, while incarcerated or detained in any facility,
      brought an action or appeal in a court of the United States that was
      dismissed on the grounds that it is frivolous, malicious, or fails to
      state a claim upon which relief may be granted, unless the prisoner is
      under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). As the text of § 1915(g) makes clear, a dismissal qualifies as

a strike only if it was based on a finding of frivolousness, maliciousness, or failure

to state a claim upon which relief may be granted. See Daker, 820 F.3d at 1283–

84.




                                           2
              Case: 17-14283     Date Filed: 06/05/2018    Page: 3 of 5


     By our count, Wood has filed seven civil suits. At most, only two of those

suits count as strikes. Wood concedes that Wood v. Bronson, 6:97-cv-01250-PCF

(M.D. Fla. Jan. 6, 1998), is a strike, as the district court found. The docket reveals

that it was dismissed as frivolous. Id. Next, Wood argues that Wood v. Sadd,

8:06-cv-00817-JSM-TBM (M.D. Fla. June 6, 2006), does not count as a strike,

even though it was dismissed for failure to state a claim. Since Wood has not

offered any argument aside from his belief that the district court got it wrong, we

reject that argument and conclude the district court properly counted Wood v. Sadd

as a strike. See Daker, 820 F.3d at 1284 (“We must interpret the order of

dismissal and figure out what the dismissing court actually did.”).

     None of Wood’s other suits count as strikes. Wood v. Orange Cty. Corr.

Div., et al., 6:97-cv-01249-PCF (M.D. Fla. Jan. 6, 1998), was dismissed for

failure to follow IFP motion procedures, as opposed to one of the bases set by the

PLRA. Wood v. Does, et al., 6:97-cv-01436-ACC (M.D. Fla. Feb. 1, 1999), was

dismissed for want of prosecution, which does not qualify as a strike. Daker, 820

F.3d at 1285 (“A dismissal for want of prosecution . . . cannot be a strike under

the [PLRA].”). Wood v. Decker, 6:98-cv-00152-PCF (M.D. Fla. Feb. 19, 1998),

was dismissed for lack of jurisdiction, which is not a strike. See Daker, 820 F.3d

at 1284 (“All we can deduce from a mere dismissal for lack of jurisdiction is that

the prisoner’s assertion of jurisdiction was wrong; we cannot know whether . . .


                                          3
              Case: 17-14283     Date Filed: 06/05/2018    Page: 4 of 5


the higher standard for frivolous was satisfied unless the court says so.”). In

Wood v. Todd, et al, 6:98-cv-00158-ACC (M.D. Fla. Nov. 11, 1998), the district

court granted summary judgment for the defendants, which is distinct from a

finding of frivolousness or a dismissal for failure to state a claim and, thus, is not

an “enumerated ground[]” under § 1915(g). See Daker, 820 F.3d at 1284. This

means that Wood v. Todd, et al. is not a strike, in contrast to the district court’s

finding to the contrary. See Daker, 820 F.3d at 1283–84.

     Finally, Wood’s only other civil suit—Wood v. Moore, et al., 6:99-cv-

00904-GKS-DAB (M.D. Fla. Sept. 12, 2001), a 28 U.S.C. § 2254 petition

challenging Wood’s state criminal conviction, which was dismissed with

prejudice—does not count as a strike. In Anderson v. Singletary, 111 F.3d 801

(11th Cir. 1997), this Court held that another sub-section of the PLRA, 28 U.S.C.

§ 1915(a)(2), does not apply in proceedings under 28 U.S.C. § 2254. Id. at 806.

Based on a review of the entire statute, including the three strikes provision, §

1915(g), this Court determined “that the PLRA was not intended to apply in

habeas corpus.” Id. “Having already determined that Congress did not intend the

PLRA to apply to these types of petitions for habeas corpus, there is simply no

rational basis for us to treat the three strikes provision any differently.” Jones v.

Smith, 720 F.3d 142, 146

 (2d Cir. 2013) (citation omitted).


                                          4
             Case: 17-14283     Date Filed: 06/05/2018   Page: 5 of 5


     Therefore, Wood has, at most, two strikes, and the district court erred by

dismissing Wood’s complaint pursuant to § 1915(g). We reverse the judgment of

the district court and remand for further proceedings consistent with this opinion.

     REVERSED AND REMANDED.




                                         5